DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19, 2021 has been entered.
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Caldwell (5,206,189) in view of Lázár et al. (WO 2013/061104), Matsuo et al. (WO 2017/010217 represented by 2018/0203167), Hindelang et al. (2018/0134565) and Ichinose et al. (2011/0107794).  Caldwell teaches a sol gel method .
Caldwell further teaches using TMOS and TEOS as a silicon alkoxide and a silicon tetraalkoxide (col. 3 lines 45-48). Caldwell teaches other silicon alkoxides can be used, but doesn’t specify methyltriethoxysilane (MTES).  Matsuo teaches the a method of forming a sol gel using metal alkoxides, wherein a typical silicon alkoxide includes methyltriethoxysilane (MTES), triethoxysilane (TEOS), and tetramethoxysilane (TMOS) ([0039]-[0041]).  Matsuo teaches specifically, TEOS and MTES can be used in 
As mentioned above, Caldwell teaches providing a metal alkoxide as a component B, adding the metal alkoxide to mixture A and further mixing to form mixture C (col. 4 lines 23-33), wherein the metal alkoxides are of titanium, aluminum, or zirconium.  However, Caldwell doesn’t specify mixing the metal alkoxide with an alcohol to form a component B before adding to mixture A.  Ichinose also teaches a sol gel method using a silicon alkoxide, such as TMOS.  Ichinose also teaches mixing the silicon alkoxide with alcohol and an acid ([0028], [0022]) to form a first mixture A, mixing 4  ([0032]), which provides a volume ratio of alcohol to metal alkoxide of 1.65:1, calculated based on a density of ethanol (22.29/0.789g/ml) and density of Ti(OBu)4 (17.02/0.998 g/ml).  Ichinose also teaches the metal alkoxide are easily melted in alcohol ([0021]) and waiting to add mixture B until after mixing mixture A, so as to allow for a more uniform gel ([0024]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for the mixture B by mixing the metal alkoxide with alcohol in ensure the melting of the alkoxide before adding to mixture A, and to provide for a more uniformly doped gel. 
As mentioned, Caldwell and Ichinose teach the metal alkoxide can be a zirconium alkoxide (col. 4 lines 23-33, [0021], respectively). Caldwell further teaches the metal oxide in final glass product are form from the corresponding metal alkoxide (col. 4 lines 50-54) and the metal alkoxide in the gel and the resulting metal oxide in the final glass is in an amount of 1-50 mole percent (col. 4 lines 30-33, col. 7 lines 1-3).  Although the content is represented in mole percent, the range is significantly large, such that a respective weight content for the metal oxide would overlap with the claimed range of 20-55 wt%.
Regarding claim 4, Caldwell teaches using nitric acid (col. 4 lines 6-8).
Regarding claim 6, Caldwell teaches hydrolysis of the silicon alkoxides is performed at room temperature, 20°C to 27°C (col. 3 lines 35-40).
Regarding claims 7-8, Caldwell teaches a metal alkoxide, such as zirconium tetrabutoxide (col. 4 lines 23-29).
Regarding claim 9, Caldwell teaches an example comprising mixing 8.4ml of TMOS with 4.5ml of titanium isopropoxide (col. 7 lines 24-32), which provides for a volume ratio of metal alkoxide to silica of 4.5:8.4, which falls within the claimed range of 10:1 to 1:10.
Regarding claim 10, Caldwell teaches adding B to A, when A is already at room temperature, such suggesting the mixing of A and B is also performed at room temperature (col. 7 lines 24-33), as well as chilling the mixture to 0°C (col. 7 lines 33-35).
Regarding claim 11, Lázár teaches flow reactors as well as mixing chambers (9 and 9a) that can precede the flow reactors (page 5 lines 20-32, page 18 lines 1-6, page 19 lines 3-16, figures 6 & 7).  
Regarding claim 13, Caldwell teaches carrying out gelation at a temperature between 20°C to 80°C (col. 5 lines 4-7).
Regarding claim 14, Caldwell teaches drying at a temperature of 50°C-100°C (col. 6 lines 27-28).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Caldwell (5,206,189), Lázár et al. (WO 2013/061104), Matsuo et al. (WO 2017/010217 represented by 2018/0203167), Hindelang et al. (2018/0134565) and Ichinose et al. (2011/0107794) as applied to claim 1 above, and further in view of Park et al. (2005/0155385).  Caldwell teaches using nitric acid, but the weight content is completely clear.  Park also teaches a sol gel process that uses mineral acid to a .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Caldwell (5,206,189), Lázár et al. (WO 2013/061104), Matsuo et al. (WO 2017/010217 represented by 2018/0203167), Hindelang et al. (2018/0134565) and Ichinose et al. (2011/0107794) as applied to claim 1 above, and further in view of Moffett et al. (6,060,523). Lázár teaches the tubular flow reactors can have various lengths (page 19 lines 12-16).  Like Lázár, Moffett teaches a continuous process comprising providing the silicate solution in a tubular mixer, adding the additive to the silicate solution further downstream and reacting with the silicate solution (col. 5 lines 34-50, col. 6 lines 2-6). Moffett further teaches continuously passing the mixture through a tubular reactor to age and form the mixture (col. 3 lines 64-67, col. 4 lines 1-3).  Moffett also teaches a tubular flow reactor that has a length of 7 feet (2.1 meter) and 0.95cm diameter (col. 6 lines 1-10).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a similar size tubular reactor to provide the proper residence time for aging and forming the mixture.
Response to Arguments
Applicant's arguments filed January 19, 2021 have been fully considered but they are not persuasive. Applicant argues Caldwell does not disclose using a mixture of a silicon tetraalkoxide and a silicon alkoxide with at least one non-alcoholic functional group. Applicant also submits an affidavit to show a difference in the silica glass produces that comprises MTES with TEOS.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Matsuo teaches the combination of using TEOS and MTES in the making of a sol gel. 
Applicant further argues the process of Caldwell has a sintering temperature no exceeding 800°C. As mentioned above, Caldwell teaches the sintering temperature range is 200°C-1000°C.  This range overlaps with the claimed range of 850-1200°C, thus meeting the claimed limitation. 
Applicant argues Matsuo does provide a particular teaching to use MTES and TEOS in combination. Matsuo states in paragraph [0042], when TEOS, MTES, or a combination thereof is used, the mixing ratio thereof may be 1:1.  This suggest using a combination of TEOS and MTES. 
Applicant also argues Ichinose does not encourage one skilled in the art to use a Zr-alkoxide and that process is more suitable for use sol gel processes not employing large amounts of dopants. Applicant further argues the teachings of Ichinose could be generalized apart from focusing on TI as a dopant. Both Ichinose and Caldwell teach 
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741